                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for
LSRMF MH Master Participation Trust II

               Plaintiff

                      vs.
                                                 Case No 2:21-cv-00042-LEW
Janice Geaumont

               Defendant

Charter One, a division of RBS Citizens,
N.A.

               Party-In-Interest



                CONSENT JUDGMENT OF FORECLOSURE AND SALE

                            535 Goodwins Mills Road, Dayton, Maine
                                    Book: 15075, Page 730


       Now comes the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master

Participation Trust II, and the Defendant, Janice Geaumont, and hereby submit this Consent

Judgment of Foreclosure and Sale.

       JUDGMENT on Foreclosure and Sale is hereby ENTERED as follows:

       .   If the Defendant or his/her heirs or assigns pay U.S. Bank Trust, N.A., as Trustee for

           LSRMF MH Master Participation Trust II (“U.S. Bank”) the amount adjudged due

           and owing ($319,398.82) within 90 days of the date of the Judgment, as that time

           period is calculated in accordance with 14 M.R.S. § 6322, U.S. Bank shall forthwith

           discharge the Mortgage and file a dismissal of this action on the ECF Docket. The

           following is a breakdown of the amount due and owing as of January 26, 2021:
              Description                                Amount
Principal Balance                                                  $167,094.62
Interest                                                            $74,689.10
Escrow/Impound Required                                             $39,478.82
Late Fees                                                            $3,075.30
Total Advances                                                      $34,408.91
Deferred Amounts                                                       $781.12
Funds to be Credited                                                  $-129.05
Grand Total                                                        $319,398.82

1. If the Defendant or his/her heirs or assigns do not pay U.S. Bank the amount

   adjudged due and owing ($319,398.82) within 90 days of the judgment, as that time

   period is calculated in accordance with 14 M.R.S. § 6322, his/her remaining rights to

   possession of the Dayton Property shall terminate, and U.S. Bank shall conduct a

   public sale of the Dayton Property in accordance with 14 M.R.S. § 6323, disbursing

   the proceeds first to itself in the amount of $319,398.82 after deducting the expenses

   of the sale, with any surplus to be disbursed pursuant to Paragraph 5 of this Judgment,

   and in accordance with 14 M.R.S. § 6324. U.S. Bank may not seek a deficiency

   judgment against the Defendant pursuant to the Plaintiff’s waiver of deficiency.

2. Pursuant to 14 M.R.S. § 2401(3)(F), the Clerk, if requested, shall sign a certification

   after the appeal period has expired, certifying that the applicable period has expired

   without action or that the final judgment has been entered following appeal.

3. The amount due and owing is $319,398.82.

4. The priority of interests is as follows:

       ● U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust II

       has first priority, in the amount of $319,398.82, pursuant to the subject Note and

       Mortgage.
            ● Since Charter One, a division of RBS Citizens, N.A, has been defaulted it does

            not have second priority behind the Plaintiff pursuant to a Mortgage, dated

            September 23, 2008, in the amount of $16,300.00, and recorded in the York

            County Registry of Deeds in Book 15502, Page 0519. Second Priority is held by

            the Defendant Janice Geaumont. behind the Plaintiff.

   . 5. The prejudgment interest rate is 6.25000%, see 14 M.R.S. § 1602-B, and the post-

        judgment interest rate is 6.09%, see 14 M.R.S. §1602-C.

     6. The following information is included in this Judgment pursuant to 14 M.R.S. §

        2401(3):


                          PARTIES                          COUNSEL
PLAINTIFF                 U.S. Bank Trust, N.A., as        John A. Doonan, Esq.
                          Trustee for LSRMF MH Master      Reneau J. Longoria, Esq.
                          Participation Trust II           Doonan, Graves & Longoria, LLC
                          c/o Caliber Home Loans, Inc.     100 Cummings Center
                          13801 Wireless Way               Suite 303C
                          Oklahoma City, OK 73134          Beverly, MA 01915
DEFENDANT
                          Janice Geaumont                  Thomas A. Cox, Esq.
                                                           Law Offices of Thomas A. Cox
                                                           P.O. Box 1314
                                                           Portland, ME 04104
PARTIES-IN-INTEREST
                          Charter One, a Division of RBS Pro Se
                          Citizens, N.A. n/k/a Citizens  Defaulted
                          Bank, National Association
                          One Citizens Plaza
                          Providence, RI 02903




        a) The docket number of this case is No. 2:21-cv-00042-LEW.

        b) All parties to these proceedings received notice of the proceedings in accordance
              with the applicable provisions of the Federal Rules of Civil Procedure.

          c) A description of the real estate involved, 535 Goodwins Mills Road, Dayton, ME

              04005, is set forth in Exhibit A to the Judgment herein.

          d) The street address of the real estate involved is 535 Goodwins Mills Road,

              Dayton, ME 04005. The Mortgage was executed by Janice Geaumont and Eugene

              Geaumont on January 25, 2007. The book and page number of the Mortgage in

              the York County Registry of Deeds is Book 15075, Page 0730.

          e) This judgment shall not create any personal liability on the part of the Defendant

              but shall act solely as an in rem judgment against the property, 535 Goodwins

              Mills Road, Dayton, ME 04005.



Dated: July 8, 2021                              /s/ John A. Doonan, Esq.
                                                 John A. Doonan, Esq., Bar No. 3250
                                                 Reneau J. Longoria, Esq., Bar No. 5746
                                                 Attorneys for Plaintiff
                                                 Doonan, Graves & Longoria, LLC
                                                 100 Cummings Center, Suite 303C
                                                 Beverly, MA 01915
                                                 (978) 921-2670
                                                 JAD@dgandl.com
                                                 RJL@dgandl.com


Dated: July 8, 2021                             /s/Thomas Cox, Esq.
                                                Janice Geaumont
                                                By, Thomas Cox, Esq.
                                                P.O. Box 1314
                                                Portland, ME 04104
SO ORDERED

Dated this 12th day of July, 2021.


                                     /s/ Lance E. Walker
                                     UNITED STATES DISTRICT JUDGE
